NO. 07-09-0097-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL E



JULY 30, 2009



______________________________



IN THE INTEREST OF G.J.S., K.K.S. AND S.C.S, CHILDREN

_________________________________



FROM THE 242ND DISTRICT COURT OF HALE COUNTY;



NO. B30415-9906; HONORABLE ED SELF, JUDGE

_______________________________





Before CAMPBELL and HANCOCK, JJ., and BOYD, S.J.
(footnote: 1)
MEMORANDUM OPINION

Appellant Diane L. Martinez filed a notice of appeal from an order in a suit to modify the parent-child relationship entered on March 26, 2009. The clerk's record was filed in this Court on May 13. The reporter’s record was filed on May 29.

By letter of July 14, we reminded appellant that her appellate brief was due no later than June 29, 2009 and thus was past due. The letter notified appellant that her appeal was subject to dismissal for want of prosecution unless her brief was filed, along with a motion for extension of time, by July 24, 2009. 
See
 Tex. R. App. P. 38.6.



An appellate court may dismiss an appeal for want of prosecution if an appellant fails to timely file a brief unless the appellant reasonably explains the failure and the appellee is not significantly injured by the failure. Tex. R. App. P. 38.8(a)(1). On its own motion, with ten days' notice to the parties, an appellate court may dismiss a civil appeal for want of prosecution or a failure to comply with a notice from the clerk requiring a response or other action within a specified time. Tex. R. App. P. 42.3(b), (c). Here, the record reveals appellant has not filed a brief or a motion for extension by the date specified by the Court, despite notice that her failure to do so would subject the appeal to dismissal. We have given the parties the required ten days' notice.

Accordingly, we dismiss appellant's appeal for want of prosecution and failure to comply with a notice from the Court. 
See
 Tex. R. App. P. 38.8(a)(1); 42.3(b), (c).



James T. Campbell

          Justice





FOOTNOTES
1: John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.